Citation Nr: 1509846	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, as secondary to the Veteran's service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently rated as 70 percent disabling.

3.  Entitlement to special monthly compensation, for the need of aid and attendance benefits or housebound benefits.


REPRESENTATION

Appellant represented by:	Eva Guerra, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970 AND FROM May 1975 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010; a statement of the case was issued in January 2013; and a substantive appeal was received in February 2013.   

The Board notes that the Veteran also filed notices of disagreements with regards to the issues of entitlement to service connection for cardiac problems, ischemic heart disease, and hypertension, and entitlement to automobile and adaptive equipment.  The Veteran failed to file a substantive appeal (VA Form 9) in response to January 2014 statements of the case.  Consequently, the issues are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a second VA Form 9 in March 2013.  In it, he stated that he would like to testify at a Board hearing via videoconference.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




